Title: From Thomas Jefferson to Ralph Izard, 17 July 1788
From: Jefferson, Thomas
To: Izard, Ralph


          
            
              Dear Sir
            
            Paris July 17. 1788.
          
          I have duly received your favor of Nov. 10. but it did not get to my hands till Apr. 24. With respect to the subject of rice, I should myself give the preference to that of S. Carolina. It is fairest to the eye, and, to my taste, equal in flavor to that of Piedmont. But so far as this market is concerned, we must attend to it’s taste also. That decides 10. sous the French pound for Piedmont rice, and 8. only for that of Carolina, in the retail. I sent seed therefore to give an opportunity of making experiments on it. Besides the difference of price, it may perhaps discover other differences in it’s favour, it may yeild more, be hardier, less liable to devastation, grow in poorer lands &c. If the reverse should be the case, it will be dismissed. The same may be said of the Egyptian rice which I have sent, and which would be preferred here to that of Piedmont, if it could be got. But the eternal wars of that country intercept it from the market. I presume the Agricultural society will have very exact experiments made of the three kinds.
          I cannot but approve your idea of sending your eldest son, destined for the law, to Williamsburgh. The professor of Mathematics and Natural philosophy there (Mr. Madison, cousin of him whom you know) is a man of great abilities, and their apparatus is a very fine one. Mr. Bellini professor of modern languages, is also an excellent one. But the pride of the Institution is Mr. Wythe, one of the Chancellors of the state, and professor of law in the college. He is one of the greatest men of the age, having held without competition the first place at the bar of our general court for 25. years, and always distinguished by the most spotless virtue. He gives lectures regularly, and holds moot courts and parliaments wherein he presides and the young men debate regularly in law, and legislation, learn the rules of parliamentary proceeding, and acquire the habit of public speaking. Williamsburg is a remarkeably healthy situation, reasonably cheap, and affords very genteel society. I know no place in the world, while the present professors remain,  where I would so soon place a son.
          I have made the necessary enquiries relative to a school for your second son. There are only two here for the line of engineering. I send you the Prospectus of the best, which is so particular in it’s details as to enable you to judge for yourself on every point. I will add some observations. I have never thought that a boy should undertake abstruse and difficult sciences, such as mathematics in general till 15. years of age at soonest. Before that time they are best employed in learning the languages, which is merely a matter of memory. The languages are badly taught here. If you propose he should learn the Latin, perhaps you will prefer the having him taught it in America, and of course to retain him there two or three years more. At that age he will be less liable to lose his native language, and be more able to resist the attempts to change his religion. Probably three or four years here would suffice for the theory of engineering, which would leave him still time enough to see something of the practice either by land or sea, as he should chuse, and to return home at a ripe age. Decide on all these points as you think best, and make what use of me in it you please. Whenever you chuse to send him, if I am here and you think proper to accept my services towards him, they shall be bestowed with the same zeal as if he were my own son.
          The war in Europe threatens to spread. Sweden, we suppose, has commenced hostilities against Russia, tho’ we do not yet certainly know it. I have hoped this country would settle her internal disputes advantageously and without bloodshed. As yet none has been spilt, tho’ British newspapers give the idea of a general civil war. Hitherto I have supposed both the king and parliament would lose authority, and the nation gain it, through the medium of it’s states general and provincial assemblies. But the arrest of the deputies of Bretagne two days ago, may kindle a civil war. It’s issue will depend on two questions. 1. Will other provinces rise? 2. How will the army conduct itself? A stranger cannot predetermine these questions.Happy for us that abuses have not yet become patrimonies, and that every description of interest is in favour of rational and moderate government. That we are yet able to send our wise and good men together to talk over our form of government, discuss it’s weaknesses and establish it’s remedies with the same sang-froid, as they would a subject of agriculture. The example we have given to the world is single, that of changing the form of our government under the authority of reason only, without bloodshed.
          I inclose herein a letter from Count Sarsfeild to Mrs. Izard, to whom I beg to present my respects. I am with great sincerity Dear Sir Your friend & servt,
          
            Th: Jefferson
          
          
            P.S. I thank you for your attention to the newspapers. They do not come regularly, but I dare say it is not the fault of the printer. On the 10th. instant I received the Columbian herald for January, February, March and April. They came by the packet, and, as I suppose, from the office for foreign affairs.
          
        